NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


In the Interest of J.G.C., J.R.C., J.M.C., )
and J.G.C., children.                      )
                                           )
                                           )
J.G.C.,                                    )
                                           )
               Appellant,                  )
                                           )
v.                                         )    Case No. 2D18-1265
                                           )
DEPARTMENT OF CHILDREN and                 )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                                   )
                                           )
               Appellees.                  )
                                           )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Manatee County; Teri Kaklis Dees,
Judge.

C. Michael Kelly, Bradenton, for
Appellant.

Meredith K. Hall, Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director
of Appeals, Guardian ad Litem Program,
Tallahassee; and Donald A. Mihokovich,
Tampa, for Appellee Guardian ad
Litem Program.
PER CURIAM.


          Affirmed.


NORTHCUTT, CASANUEVA, and CRENSHAW, JJ., Concur.




                                -2-